Citation Nr: 0828969	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip 
arthralgias, to include as secondary to the veteran's 
service-connected bilateral flat feet and right knee 
disabilities. 

2.  Entitlement to service connection for a low back 
disability, to include as secondary to the veteran's service-
connected bilateral flat feet and right knee disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Reason for Remand: To afford the veteran a clarifying VA 
examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the Board notes that the veteran was afforded 
VA examinations in March 2006 for his right hip and his low 
back.  The VA examiner concluded that both the veteran's 
right hip arthralgias and his low back spondylosis were less 
likely than not related to his service-connected bilateral 
flat feet.  However, the VA examiner did not provide any 
rationale for these conclusions.  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).

Similarly, the Board observes two private medical opinions in 
the veteran's claims file.  An October 2005 private medical 
opinion concluded that the veteran's "pain in his leg and 
lower back is related to the fallen arches that were acquired 
when he was in the military."  On the other hand, a December 
2006 private medical opinion states that the veteran's low 
back condition is less likely than not related to his 
service-connected flat feet condition.  However, neither of 
these opinions provides a supporting rationale for their 
respective conclusions.  See Bloom, supra; Black, supra. 

Furthermore, the Board notes that the veteran is also 
service-connected for a right knee disability.  The veteran 
has also contended that his right hip and low back conditions 
are aggravated by his service-connected right knee 
disability, as well as his service-connected bilateral flat 
feet.  See, e.g., the December 2006 notice of disagreement.  
However, none of the medical opinions of record address 
whether the veteran's right hip or low back disabilities were 
the result of or aggravated by his service-connected right 
knee disability.  

In light of the above, the Board concludes that further 
development is required because the medical evidence of 
record does not contain sufficient information to address 
whether the veteran's right hip and low back disabilities are 
the result of or aggravated by his service-connected 
disabilities, to include his right knee disability.  Although 
VA may not order additional development for the sole purpose 
of obtaining evidence unfavorable to a claimant, see Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion 
to determine when additional information is needed to 
adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005) (stating that VA has discretion to schedule a 
veteran for a medical examination where it deems an 
examination necessary to make a determination on the 
veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (holding that VA has discretion to decide when 
additional development is necessary).  Thus, the Board must 
remand this matter to obtain a clarifying VA opinion, 
accompanied by a rationale in support of that opinion, prior 
to adjudicating this claim.  See Wallin v. West, 11 Vet. App. 
509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. at 175.  

Accordingly, the case is REMANDED o the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should refer the veteran's claims 
folder to a physician with appropriate 
expertise in order to determine the 
etiology of any right hip and low back 
disabilities.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the March 
2006 VA examinations, and the October 2005 
and December 2006 private medical opinions, 
and to comment as to whether it is at least 
as likely as not that that the veteran's 
current right hip and low back disabilities 
are related to his service-connected 
bilateral flat feet and right knee 
disabilities, and also whether it is at 
least as likely as not that that the 
veteran's current right hip and low back 
disabilities have been permanently 
aggravated by his service-connected 
bilateral flat feet and right knee 
disabilities.  If the reviewing physician 
deems it to be necessary, physical 
examination and/or diagnostic testing of 
the veteran should be performed.  A report 
should be prepared and associated with the 
veteran's claims folder.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of such 
a conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
readjudicate the veteran's claims.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

